 In the Matter of NORTHWEST ENGINEERING COMPANY, EMPLOYERandUNITEDSTEELWORKERSOF AMERICA, PETITIONERCase No. 13-R-3877.Decided March 31, 191Mr. G. E. Frazer,of Green Bay, Wis., andMr. L. E. Houston,ofRiver Forest, Ill., for the Employer.211r.W. T. Anderson,of Milwaukee, Wis., for the Petitioner.Messrs. Homer WeidmanandCarl Gr iepentrog,of Milwaukee, Wis.,andMr. Leon De Bronx,Port Washington, Wis., for the Intervenor.Mr. Jerry Wolilmuth,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at GreenBay, Wisconsin, on October 9, 1946, before Gustaf B. Erickson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TILE BUSINESS OF THE EMPLOYERNorthwest Engineering Company is a Wisconsin corporation witha plant involved in this proceeding, located at Green Bay, Wisconsin.It is there engaged in the manufacture of power shovels and cranes.During the past year the Employer's purchases of raw materialsamounted to approximately $1,000,000, of which about 55 percent camefrom points outside the State of Wisconsin.During the same period,the Employer's sales amounted to more than $1,500,000, of whichapproximately 90 percent was shipped to ponits outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.73 N. L R. B, No. S.40 NORTHWEST ENGINEERING COMPANY41The United Automobile Workers of America, herein called the In-tervenor, is a labor organization affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe' Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIii APPROPRLATIi UNITThe parties are in general agreement concerning the appropriate-ness of a unit of production and maintenance employees, excluding thefactory cost clerks, the engineers, the draftsmen, the sales demonstra-tors, the chief schedule clerk, the production planning supervisor, thetool crib clerk, the clerical work dispatcher, the guard supervisor, thedrill supervisor, the working supervisor in the yard, and the tine-studymen. The Employer, however, would exclude, and the unions include,certain classifications discussed below.There is no history of collec-tive bargaining at the Employer's plant.'Watchmen:The watchmen are not deputized or militarized. Theirchief duties consist of controlling ingress and egress to the plant andmaking tours throughout the plant for the purpose of plant protection.A portion of their time is used to watch over the time clock as the em-ployees punch in "and out.The record shows that although it is theduty of the watchmen to see that no employee leaves the plant withany personal property of the company and also to forbid entrance tothe plant of any employee because of a physical ailment or drunken-ness, their duties respecting infractions of company rules are limitedin this respect.While making their tours throughout the plant, thewatchmen do not inspect or report violations of company rules by em-ployees working therein.Accordingly, we find that the duties of thewatchmen are essentially non-monitorial.We shall include the watch-men in the unit.2Stop clerks:These employees keep various production records un-der the supervision of the foremen in the several production depart-ments.Where, as here, plant clericals are subject to the control of pro-'On July 17, 1945, pursuant to a Decision and Direction of Election issued by the Board(62 N L R B555), an election was conducted at the Employer's plantThe result ofthis election was set aside by the Board(63 N L R B 1219 )1Hatter of Hannah Pickett Dfills Company,69 N L R B 413 42DECISIONSOF NATIONALLABOR RELATIONS BOARDduction supervisors, we have included them in the production andmaintenance units.3Accordingly, we shall include the shop clerks.Firemen:The duties of these employees consist of tending the boilersand maintaining the fire and adequate steam pressure.They are di-i ectly supervised by the chief electrician.We shall include the firemen,in the appropriate unit.'First-aid attendants:These employees are practical nurses who per-form first-aid work and make reports of injuries. Inasmuch as theyare not engaged in production work, and in view of the specializedcharacter of their services, we shall exclude the first-aid attendantsfrom the unit.-'Timekeepers:The duties of timekeepers consist of keeping recordsof the time spent by employees in production and partial computationsof the earnings of these employees.The record in the instant proceed-ing discloses that the duties of the timekeepers involved herein aresimilar to the duties performed by timekeepers in other cases in whichwe were faced with the issue of whether to include or exclude time-keepers from a unit of production and maintenance employees. In,the majority of cases decided, where timekeepers perform purely cleri-cal functions, we have excluded them from the industrial unitsHow-ever, the Board has consistently negatived the oft-repeated conten-tions that timekeepers perform duties involving the exercise of man-agerial or confidential functions,' or that they should be excluded frontunits of production and maintenance employees because of the possi-bility of collusion growing out of representation by the same union asrepresents the latter employees.'Furthermore, in those cases in whichwe have included timekeepers in the production and maintenance unit;we have recognized that these employees in the performance of theirtimekeeping duties are no different from other plant clerical employees,9Matter of Goodman Manufacturing Company,58 N. L R B 531.Matter of GuilfordHosiery Company,70 N L. R B 1047°Matter of Welch Furniture Company,65 N. L. R. B. 1197 ;Matter ofThe Babcock &Wilcox Co , 65 N L R. B 838Matter ofFood Machinery Corporation,64 N. L R. B. 1405.e See more recent cases,Matter of Wicaco Machine Corporation,69 N. L. R. B. 741, 742:Matter of Hughes Tool Company,69 N. L.R B 294,299;Matterof LuscombeAirplaneCorporation,69 N. L R. B 479, 482:Matter of Domestic Engine & Pnnip Company, 70N L R B 1263:Matter of Guilford Hosiery Mills. Inc,70 N L R B 10474Matter of Edward Valve & Manufacturing Co , Inc,38 N. L R B 428;Matter of Gen-eral Motors Corporation.51 N L R B 136GMatter of Bendix Aviation Corporation (Phila-delphia Division).53 N L RB 8611, Matter of Chrysler Corporation.55 N L R B 1215 -Matter of Westelox Division, General Time Instruments Corporation,57 N L R. B 297 ;Matter ofBethlehem SteelCompany,Shipbuilding Division(Hoboken Yards),59 N. L R. B.1376:Matter of Gould & Eberhardt-Company.66 N L R B 1326. 1328:Matter ofBethle-hem Steel Company,67 N. L. R B 159, 1618In rejecting this argument the Board has held that there is "no necessary conflictbetween self-organization and collective bargaining and the faithfulperformanceof duty "SeeMatter of Mergenthaler Linotype Company, 3 NL R B 131:Matter of Aluminum Com-pany of America.8 N L R B 164Matter of Intereontinent Aircraft Corporation,50N L R B 99, 102,Matter of Armour and Company,54 N L R B 1462, 1466;Matter ofThe Ingalls Shipbuilding Corporation,55 N L R B 629, 631 ;Matter of Sullivan Drydoekand RepairCorp .56 N L R B 582 (followingIngallscase)Matter ofBethlehem SteelCompany,67 N L R. B 159, 162. NORTHWEST ENGINEERING COMPANY43even when they are under separate supervision,9 and that, unlike thegeneral clerical staff, their working conditions associate them moreclosely with production employees."Upon reconsideration of thefunctions performed by timekeepers, we are of the opinion that as suchthey perform essentially the same clerical duties as other factory cleri-cal employees whom we customarily include within a unit of productionand maintenance employees.As the Board pointed out in theGood-,mancase," factory clerical employees are in close daily contact withthe production and maintenance employees, generally work under thesame supervision as the latter, and, therefore, have such mutuality ofinterest as warrants their inclusion in the same unit.12Accordingly,absent any other circumstances warranting their exclusion, we shallinclude the timekeepers in the unit.DIRECTION OF ELECTION 13As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Northwest Engineering Corpo-ration, Green Bay, Wisconsin, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof theRegionalDirector for the Thirteenth Region, acting in thismatter asagent for the National Labor Relations Board, and subjectto Sections 203.55 and 203.56, of National Labor Relations BoardRules andRegulations-Series 4, among the employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of, this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excludingthose employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to 'be represented by the United Steelworkers of America,C. I. 0., or by U. A. W.-A. F. L., for the purposes of collective bar-gaining, or by neither..19Matter-of Shartle Brothers Machine Company,57 N. L. R B. 1546,1548;Matter ofChicago Rawhide Manufacturing Company,59 N. L R B 1234,Matter of Dahlstrom Metal-licDoor Company,61 N L.It.B. 1160,1162(In the instant case the timekeepers aresupervised by the chief of the timekeeping and pay-roll departments).10Matter of Edward Valve d Manufacturing Co., Inc,38 N L. It. B 428;Matter ofChrysler Detroit Co. d Chrysler Corp.,38 N. L. It. B. 313;Matter of Delta-Starr ElectricCo , 37 N. L. It. B. 459, 462,Matter of Mueller BrassCc , 39 N L. It. B.167,Matter ofAluminum Company of America,44 N. L R B. 490;Matter of Bucyrus-ErneCo_ 5454N. L. It. B. 863, 867;Matter of West Steel Casting Company,68 N L R B 795, 7981Matter of Goodman Manufacturing Company,58 N. L R B. 531.12 See alsoMatter of Keatnel d Trecker Corporation,60 N L R B 148,Matter of ThePayson ManufacturingCo., 65 N. L. It. B.539;Matter of Elizabeth Arden, Inc,65N L. R. B. 1034.13Any participant in the election herein may,upon its prompt request to and approvalthereof by the Regional Director,have its name removed from the ballot